Case 19-34993-KRH   Doc 175-1 Filed 12/11/20     Entered 12/11/20 18:51:35   Desc
                    Exhibit(s) Ex A Background   Page 1 of 5
Case 19-34993-KRH   Doc 175-1 Filed 12/11/20     Entered 12/11/20 18:51:35   Desc
                    Exhibit(s) Ex A Background   Page 2 of 5
Case 19-34993-KRH   Doc 175-1 Filed 12/11/20     Entered 12/11/20 18:51:35   Desc
                    Exhibit(s) Ex A Background   Page 3 of 5
Case 19-34993-KRH   Doc 175-1 Filed 12/11/20     Entered 12/11/20 18:51:35   Desc
                    Exhibit(s) Ex A Background   Page 4 of 5
Case 19-34993-KRH   Doc 175-1 Filed 12/11/20     Entered 12/11/20 18:51:35   Desc
                    Exhibit(s) Ex A Background   Page 5 of 5
